COXE, District Judge.
This is an equity suit for the infringement of a patent. The pleas dispute the jurisdiction of the court on the ground that neither of the defendants served with process within this district was at the time of such service a citizen of this state or an inhabitant of this district. The question thus presented, which has been variously decided by the circuit courts, must now be determined in favor of the complainant, so far at least, as this court is> concerned, upon the authority of Southern Pac. Co. v. Earl, 82 Fed. 690, 694, affirming Earl v. Southern Pac. Co., 75 Fed. 609. The pleas are overruled, the defendants to answer within 20 days.